Per curiam.

We rriav consider this paper as an authority op-power given by both partners to Wfaeadim, to draw on the partnership effects in favor of some third person ; and as an engagement of the partners, that it shall be paid, which is an acceptance ; and then it is an order di-awn by Wheafbn and accepted by himself and partner in favor of the plaintiffs, which is a-valid-contract. It is not unusual for partners to draw, payable to themselves or their order; 2 Doug. 653 : and lor one or both-to endorse to some third person, then why not two promise to pay to the order of one i
Judgment for the plaintiffs.,